Case 5:19-cv-00024-CMC Document 39 Filed 10/27/20 Page 1 of 4 PageID #: 130



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    TEXARKANA DIVISION


TODDRICK MATTHEWS                             §

v.                                            §        CIVIL ACTION NO. 5:19cv24

LASALLE CORRECTIONAL, ET AL.                  §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT


       The Plaintiff Toddrick Matthews, a former inmate of the Bowie County Correctional Center

proceeding pro se, filed this civil rights lawsuit under 42 U.S.C. §1983 complaining of alleged

violations of his constitutional rights during his confinement in Bowie County. The parties have

consented to allow the undersigned United States Magistrate Judge to enter final judgment in the

proceeding pursuant to 28 U.S.C. §636(c).
I. Background

       In his original complaint, Plaintiff claimed the living conditions in the segregation wing of

the Bowie County Correctional Center were unconstitutional. He stated that his cell, A-206, was

small and he could not have in-dorm recreation. Plaintiff also asserted there was mold and mildew
on the shower walls, the water in the shower was too cold and there is no shower curtain, and the

hot water in the sink did not work. For relief, Plaintiff asked for $75,000.00 in damages, for these

conditions to be repaired, and for the firing of the person responsible for handling these problems.

       After being ordered to file an amended complaint setting out a short and plain statement of

his claim, Plaintiff filed a statement saying he was placed in a segregation cell with no hot water.

He went three to five days between showers because the water was very cold. There was mold and

mildew inside the cell on the walls and floors. Lt. Manning, Lt. Benntha, Sgt. Pierson, and Officer

Cantu were all notified of these conditions. Officer Cantu refused to do anything and said he was

                                                  1
Case 5:19-cv-00024-CMC Document 39 Filed 10/27/20 Page 2 of 4 PageID #: 131



not going to replace a new water heater. Officer Cantu also stated all he could do was paint over the

mold and mildew.
II. The Defendants’ Motion for Summary Judgment and the Response

       The Defendants filed a motion for summary judgment arguing Plaintiff did not exhaust his

administrative remedies. They furnished summary judgment evidence explaining the two-step

Bowie County Correctional Center grievance procedure and showing Plaintiff did not file any Step

Two grievance appeals concerning the complaints forming the basis of his lawsuit. He filed six Step

One grievances and one Step Two appeal, but this grievance he appealed concerned a complaint that

he is supposed to get outdoor recreation five times a week but Warden McCormick only allows

outdoor recreation three times a week. In the Step Two grievance appeal, Plaintiff complained he

is being discriminated against because he has been housed in segregation for over 10 months

because of his charge, but other inmates with the same charge are in general population. He cannot

go outside, but must stay in his cell all day. The response to this grievance explained Plaintiff is

charged with murder in a heavily publicized case in which the victim was a well known local citizen

with many friends and family, some of whom are also inmates in the jail. Consequently, the jail

staff determined that placement in segregation would be the safest place. The response also stated

Plaintiff’s outdoor recreation was suspended because of his behavior, but when the term of

suspension is completed, he will again be allowed to participate in outdoor recreation.

       Plaintiff filed a response to the Defendants’ motion complaining that another Step Two

grievance had been removed from the legal paperwork he sent to the Court. The Court granted an

extension of time and ordered the Defendants to provide Plaintiff with any grievances pertinent to

the complaint which were not attached to the motion for summary judgment. The Defendants

responded by stating that they had furnished all of the discovery which they possessed which was

responsive to the Court’s order. Plaintiff filed a reply stating he was unable to submit his Step Two

grievance form because he claimed someone had intercepted his mail.




                                                 2
Case 5:19-cv-00024-CMC Document 39 Filed 10/27/20 Page 3 of 4 PageID #: 132



III. The Report and the Objections

       After review of the pleadings, the Court issued a Report recommending the Defendants’

motion for summary judgment be granted and the lawsuit dismissed. The Court set out the law

concerning exhaustion and stated the one grievance which Plaintiff pursued through both steps of

the grievance procedure concerned a claim he did not raise in his lawsuit. While Plaintiff referred

to an alleged Step Two grievance appeal which he claims was removed from his paperwork, the

Court noted Plaintiff did not state whether this was the same Step Two grievance appeal included

in the Defendants’ motion for summary judgment or a different one, nor what this Step Two

grievance involved. Because his assertion was entirely conclusory, the Court determined it could

not defeat a properly supported motion for summary judgment.

       In his objections (docket no. 38), Plaintiff argued the Defendants had a duty under color of

law, but did not attempt to resolve the issue. He claimed the Step Two grievance appeal which he

wrote involved being inside a cell with mold and mildew, not receiving fresh air, and not being able

to stretch and walk around.
IV. Discussion

       The Fifth Circuit has held exhaustion of administrative remedies prior to filing suit is
mandatory and district courts lack discretion to excuse a prisoner’s failure to exhaust before bringing

suit. Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012). In the recent case of Gilliam v. Anderson

County Sheriff’s Department, slip op. no. 19-40384, 2020 WL 6065773 (5th Cir., October 14, 2020),

the district court granted summary judgment to the defendant jail officials because the plaintiff failed

to exhaust his administrative remedies by filing grievances through all available steps of the

Anderson County Jail grievance procedure. In affirming the district court’s decision, the Fifth

Circuit observed that the plaintiff did not furnish any competent summary judgment evidence

showing that he had pursued his grievances through all of the steps and stated “Gilliam’s conclusory

assertions that he ‘attempted to exhaust’ his administrative remedies, that he was unaware pre-filing

exhaustion was mandatory, and that there was a lack of grievance forms do not entitle him to relief.


                                                   3
    Case 5:19-cv-00024-CMC Document 39 Filed 10/27/20 Page 4 of 4 PageID #: 133



    See Woodford v. Ngo, 548 U.S. 81, 90, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006). The district court

    did not err by granting summary judgment.” Gilliam, 2020 WL 6065773 at *1.

           Plaintiff here is in the same posture. He offered no competent summary judgment evidence

    to support his claim that he exhausted his administrative remedies as to any of his claims and his

    conclusory claims of exhaustion are insufficient. See also Johnson v. Doe, 582 F.App’x 512 (5th

    Cir. 2014) (conclusory claim that plaintiff “exhausted all available means” could not defeat

    summary judgment on the issue of exhaustion of administrative remedies); Kidd v. Livingston, 463

    F.App’x 311 (5th Cir. 2012) (conclusory allegations of exhaustion are insufficient to overcome
.
    summary judgment evidence demonstrating lack of exhaustion). He has shown no basis upon which

    to set aside the Report recommending dismissal and his objections are without merit. It is

    accordingly

           ORDERED that the Report (docket no. 35) is adopted as the opinion of the Court and the

    above-styled civil action is DISMISSED WITHOUT PREJUDICE for failure to exhaust

    administrative remedies. It is further

           ORDERED that any and all motions which may be pending in this civil action are hereby

    DENIED.

           SIGNED this 27th day of October, 2020.




                                                        ____________________________________
                                                        CAROLINE M. CRAVEN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    4
